DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 10/07/2020 has been entered. Claims 1-31, 35, 37-45, 48-54, 58, 59, 63, 66, 68, 69, 71-79, 82, 85-100, 102-143, and 145-200 are
cancelled. Claims 32-34, 36, 46, 47, 55-57, 60-62, 64, 65, 67, 70, 80, 81, 83, 84, 101, and 144 are pending
in this application.  Claims 56, 57, 67, 84, 101, and 144 are withdrawn. Claims 32-34, 36, 46, 47, 55, 60-62, 64, 65, 70, 80, 81, and 83 are currently under examination.   

Priority
This application is a DIV of 16/185,258 filed on 11/09/2018, now PAT 10980825, which is a CON of PCT/IB2017/057588 filed on 12/01/2017, which claims benefit of US Provisional Application No. 62/589,300 filed on 11/21/2017 and claims foreign priority of JAPAN 2016-234553 filed on 12/01/2016 and JAPAN 2017-107216 filed on 05/30/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application discloses and claims only subject matter disclosed in prior application no 16/185,258, filed 11/09/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. However, claims 32-34, 36, 46, 47, 55-57, 60-62, 64, 65, 67, 70, 80, 81, 83, 84, 101, and 144 were not withdrawn as a result of restriction. Instead, those claims were cancelled on 11/09/2018 before mailing of the Restriction Requirement on 05/08/2019. Thus, the current application should be filed as Continuation. See also the Priority section of the Restriction Requirement mailed on 05/08/2019. Furthermore, Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JAPAN 2016-234553 and JAPAN 2017-107216, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 32-34, 36, 46, 47, 55, 60-62, 64, 65, 70, 80, 81, and 83 recite “A compound having Formula (XIV): (CD-L)n-A (XIV) or a pharmaceutically acceptable salt thereof, wherein: CD is a group represented by any one of Formula (XX) - (XXIX)… A is an antibody, antibody fragment, or antigen-binding fragment; and n is 1-10”, which are not disclosed or supported by the prior-filed Application No. JAPAN 2016-234553 and JAPAN 2017-107216. Thus, the priority date of claims 32-34, 36, 46, 47, 55, 60-62, 64, 65, 70, 80, 81, and 83 is 11/21/2017.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 32-34, 36, 46, 47, 55-57, 60-62, 64, 65, 67, 70, 80, 81, and 83) species (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
… a compound of Formula (XIV), wherein: CD is Formula (XX): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
… wherein the bond marked with an "*" is attached to A of Formula (XIV)) in the reply filed on 05/25/2022 is acknowledged. The traversal is on the ground(s) that “a search for the compounds recited in Group I would likely also uncover art relevant to the methods of Group 11. Any additional searches that would be needed would not be a serious burden… a search of the elected CD-L species would likely uncover art relevant to the other CD-L species recited in the claims. Any additional searches that would be needed would not be an undue burden” (p. 1, para. 2; p. 4, para. 1). This is not found persuasive because "Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention II is directed to a generic process comprising administering to a patient having a cancer and can be practiced with another materially different product, such as alkylating agents… The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record”, as set forth no pages 4, 6, and 7 of the Restriction/Election Requirement mailed on 02/07/2022. Applicant’s election without traverse of Groups III and IV in the reply filed on 05/25/2022 is acknowledged. Claims 56, 57, 67, 84, 101, and 144 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/25/2022. Thus, claims 32-34, 36, 46, 47, 55, 60-62, 64, 65, 70, 80, 81, and 83 are currently under examination.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/30/2022 has been considered.

Claim Objections
Claims 32-34, 36, 46, 47, 55, 60-62, 64, 65, 70, 80, 81, and 83 are objected to because of the following informalities: In claims 32 and 60, change the incorrect recitation “represented by” (line 4 of claim 32; lines 3 and 9 of claim 60), which means one of many not limiting to the Formula (XX) – (XXIX), to “selected from”. In claims 33, 34, 36, 46, 47, 55, 60-62, 64, 65, 70, 80, and 81, delete the excessive recitation “or a pharmaceutically acceptable salt thereof,” (lines 1 to 2 of claims 33, 34, 36, 46, 47, 55, 60-62, 64, 65, 70, 80, and 81), because claim 32 has recited and acquired the recitation; also in claim 36, change the incorrect recitation “group represented by” (line 2 of claim 36), which means one of many not limiting to the Formula (XX-A) – (XXIX-A), to “a group selected from”; in claims 47, change the incorrect recitation “having the formula” (line 2 of claim 47) to “wherein the compound has the formula”; in claim 55, change the incorrect recitation “having formula” (line 2 of claim 55) to “wherein the compound has formula”; and in claim 80, spell out the abbreviated “anti-GCC” (line 2 of claim 80) to “anti-guanylyl cyclase C (GCC)”. In claim 83, change the incorrect recitation “the compound of claim 32” (line 1 to 2) to “the Formula (XIV) of claim 32” because the limitation “a pharmaceutically acceptable salt thereof” (line 2 of claim 83) is required in claim 32. Appropriate correction is required.

Claims 32, 36, and 60 are objected to because they include reference characters which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Applicant is advised to add parenthesis “( )” to the Roman number or capital Alphabet underneath of each chemical structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 70 recites the limitation "compound of claim 67, wherein B4 is … 
    PNG
    media_image3.png
    155
    26
    media_image3.png
    Greyscale
 and 
    PNG
    media_image3.png
    155
    26
    media_image3.png
    Greyscale
”.  There is insufficient antecedent basis for this limitation in the claim. Applicants are advised to change the recitation “of claim 67” (line 1) to “of claim 60”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 32-34, 36, 46, 47, 55, 60-62, 64, 65, 70, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2017/100305, published on June  15, 2017 and PCT filed on December 7, 2016, hereinafter referred to as Thompson ‘305, listed in IDS filed on 06/30/2022) in view of Iyer et al. (US 2007/0149462, June 28, 2007, hereinafter referred to as Iyer ‘462).
With regard to structural limitations “A compound having Formula (XIV): (CD-L)n-A or a pharmaceutically acceptable salt thereof, wherein: CD is a group selected from Formula (XX): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(elected; or Formula (XX-A): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; or formula (XXX): 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; or formula (XXXII): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 wherein: R10a and R10b are independently C1-3 alkyl; and m is 2, 3, 4, or 5); R1 and R2 are each independently a hydroxy group, hydrogen, amino group, or a halogen atom; B3 (or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
R18 is hydrogen; and R19 is a fluoro atom, elected) and B4 (or 
    PNG
    media_image3.png
    155
    26
    media_image3.png
    Greyscale
, elected) are independently an optionally substituted 5- to 14-membered aromatic heterocyclic group; X1 and X2 are each independently an oxygen atom; Q1, Q2, and Q3 are each independently an oxygen atom or a sulfur atom; L is a linker (or -X3-T-Z-Q-; X3 is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; T is a peptide; Z is a spacer; Q is a heterobifunctional group); A is an antibody, antibody fragment, or antigen-binding fragment; and n is 1-10” (claims 32-34, 36, 46, 47, 55, 60-62, 64, 65, and 70), and “A pharmaceutical composition comprising the Formula (XIV) of claim 32, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient” (claim 83):
Thompson ‘305 disclosed a compound of Formula (II) having a structure of Formula (IIB): 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 or a pharmaceutically acceptable salt thereof. B1 and B2 may be each, independently selected from one another, adenine (= 
    PNG
    media_image10.png
    155
    146
    media_image10.png
    Greyscale
), guanine, and derivatives thereof. B1 and B2 may be independently selected from optionally substituted adenine, optionally substituted guanine, optionally substituted xanthine, optionally substituted hypoxanthine (= 
    PNG
    media_image11.png
    121
    134
    media_image11.png
    Greyscale
), optionally substituted theobromine. In various embodiments, X1 is selected from -O-X3 and -S-X3. In some embodiments, X2 is selected from -OH and -SH. In some embodiments, Y is selected from -OH, -SH, -O-C1-10 alkyl, -NH(C1-10 alkyl), and -NH2; or halogen. In some embodiments, -X3 is represented by the formula: 
    PNG
    media_image12.png
    200
    77
    media_image12.png
    Greyscale
 , wherein RX* is a reactive moiety, such a maleimide, that has reacted with a moiety on an antibody to form an antibody-drug conjugate (pages 114/330 to 116/330, [0275, 0276, 0280, 0281, 0283, 0286, and 0287]; page 270/330, para. #77). In some embodiments, the compound is represented by the formula: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
  , or a pharmaceutically acceptable salt thereof. Exemplary embodiments of linkers that can be included in the antibody construct immune-stimulatory compound conjugates include IVb.3: 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 . The maleimide attachment group is reacted with a sulfhydryl of an antibody construct to give an intermediate succinimide ring: 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
. A pharmaceutical composition comprises at least the above compound or conjugate having an antibody construct and one or more pharmaceutically acceptable carriers, diluents, excipients, stabilizers, dispersing agents, suspending agents, and/or thickening agents (pages 121/330 to 191/330, [0299, 0328, 0339, and 0381].
Thompson ‘305 did not explicitly disclose the limitations “CD is a group selected from Formula (XX): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(elected; or Formula (XX-A): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; or formula (XXX): 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; or formula (XXXII): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 wherein: R10a and R10b are independently C1-3 alkyl; and m is 2, 3, 4, or 5)” and “B3 is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
R18 is hydrogen; and R19 is a fluoro atom”, required by claims 32, 36, 47, 55, 61, 62, and 64. 
Iyer ‘462 disclosed a dinucleotide conjugated to amino acids, and peptides at the sugar hydroxyls, nucleobase and at the internucleotidic phosphorothioate linkage are represented by compounds (C-I): 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
. The conjugating moiety may facilitate targeting of the drug to a particular tissue or organ. Such moiety includes monoclonal antibodies. Examples of the modified nucleoside include, 2'-substituted ribonucleoside, an arabinonucleoside or a 2'-deoxy-2'-flouroarabinoside, deazaadenine, deazaguanine (pages 13/34 to 16/34, [0070, 0072, and 0085]). The requisite intermediates 7a-j were synthesized directly from the corresponding hydroxy compounds, or by halogen exchange reaction from the corresponding chloro derivatives (see Scheme 4 below). 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
. Example 5, Preparation of 4-acetamidobenzyl derivative 6n of 3'dApsU2'OMe:
    PNG
    media_image19.png
    9
    64
    media_image19.png
    Greyscale
 . Preparation of 4-acetamidobenzyl iodide and coupling of 4-acetamidobenzyl iodide with 3'dApsU2'OMe was done (pages 23/34 to 26/34, [0090, 0103, and 0104]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the ester reactive moiety
    PNG
    media_image12.png
    200
    77
    media_image12.png
    Greyscale
 of  
    PNG
    media_image12.png
    200
    77
    media_image12.png
    Greyscale
 as taught by Thompson ‘305 with the 4-acetamidobenzyl iodide (= 
    PNG
    media_image19.png
    9
    64
    media_image19.png
    Greyscale
) in view of Iyer ‘462 to prepare the conjugate of cyclic dinucleotide and antibody facilitating targeting of the drug to a particular tissue or organ. One would have been motivated to do so because (a) Thompson ‘305 teaches a structure of Formula (IIB): 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
wherein X1 is selected from -S-X3 and -X3 is represented by the formula: 
    PNG
    media_image12.png
    200
    77
    media_image12.png
    Greyscale
. The maleimide is reacted with a sulfhydryl of an antibody construct, and (b) Iyer ‘462 teaches a dinucleotide conjugated to amino acids, and peptides at the internucleotidic phosphorothioate linkage to facilitate targeting of the drug to a particular tissue or organ. The requisite intermediates 7a-j were synthesized by halogen exchange reaction. Preparation of 4-acetamidobenzyl iodide and coupling of 4-acetamidobenzyl iodide with 3'dApsU2'OMe dinucleotide, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the ester reactive moiety
    PNG
    media_image12.png
    200
    77
    media_image12.png
    Greyscale
 of  
    PNG
    media_image12.png
    200
    77
    media_image12.png
    Greyscale
 as taught by Thompson ‘305 with the 4-acetamidobenzyl iodide (= 
    PNG
    media_image19.png
    9
    64
    media_image19.png
    Greyscale
) in view of Iyer ‘462 to prepare the conjugate of cyclic dinucleotide and antibody facilitating targeting of the drug to a particular tissue or organ, one would achieve Applicant’s claims 32-34, 36, 46, 47, 55, 60-62, 64, 65, 70, and 83. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

(II) Claims 80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2017/100305, published on June  15, 2017 and PCT filed on December 7, 2016, hereinafter referred to as Thompson ‘305, listed in IDS filed on 06/30/2022) in view of Iyer et al. (US 2007/0149462, June 28, 2007, hereinafter referred to as Iyer ‘462), as applied to claims 32-34, 36, 46, 47, 55, 60-62, 64, 65, 70, and 83, and further in view of Nam et al. (US 2011/0110936, May 12, 2011, hereinafter referred to as Nam ‘936) as evidenced by Search results (07/06/2022 for SEQ. ID. No. 1 or SEQ. ID. No. 2, 20220705_112334_us‐17‐065‐242‐1 and 20220705_112334_us‐17‐065‐242‐2). 
The combination and rationale for combining Thompson ‘305 and Iyer ‘462 are disclosed above and the teachings and rationale are incorporated by reference herein.  The combination fails to teach the structural limitations “the antibody is an anti-GCC antibody (or comprising a heavy chain region comprising amino acid sequence SEQ. ID. No. 1 or SEQ. ID. No. 2”, required by claims 80 and 81.
Nam ‘936 disclosed that guanylyl cyclase C (GCC) is a transmembrane cell surface receptor and GCC expression is maintained upon neoplastic transformation of intestinal epithelial cells, with expression in all primary and metastatic colorectal tumors. The anti-GCC antibodies can be functionally linked by any suitable method (e.g., chemical coupling, genetic fusion, noncovalent association or otherwise) to one or more non-antibody molecular entities. In some embodiments, the immunoconjugate is represented by formula (I): Ab-(X-Z)m, wherein Ab is an anti-GCC antibody molecule; X is a linker; Z is a therapeutic agent. The S moiety in the formula below refers to a sulfur atom of the Ab unit: 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 (pages 6/178 to 33/178, [0004, 0207, 0211-0214, and 0258]). SEQ ID NO: 231 and SEQ ID NO: 233 of Nam ‘936 show 100% match to SEQ. ID. No. 1 or SEQ. ID. No. 2 of this Application, respectively (Result 3 of 20220705_112334_us‐17‐065‐242‐1 and 20220705_112334_us‐17‐065‐242‐2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic antibody as taught by Thompson ‘305 in view of Iyer ‘462 with specific anti-GCC antibody, further in view of Nam ‘936 to obtain cyclic dinucleotide-anti-GCC antibody conjugate for targeting intestinal tumors. One would have been motivated to do so because (a) Thompson ‘305 in view of Iyer ‘462 teaches a cyclic dinucleotide-antibody conjugate. The maleimide is reacted with a sulfhydryl of an antibody construct. A dinucleotide conjugated to amino acids, and peptides at the internucleotidic phosphorothioate linkage to facilitate targeting of the drug to a particular tissue or organ, and (b) Nam ‘936 teaches that guanylyl cyclase C (GCC) is a transmembrane cell surface receptor and GCC expression is maintained upon neoplastic transformation of intestinal epithelial cells, with expression in all primary and metastatic colorectal tumors. The anti-GCC antibodies can be functionally linked, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic antibody as taught by Thompson ‘305 in view of Iyer ‘462 with specific anti-GCC antibody, further in view of Nam ‘936 to obtain cyclic dinucleotide-anti-GCC antibody conjugate for targeting intestinal tumors, one would achieve Applicant’s claims 80 and 81. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623